Case 1:16-cv-00387-JJM-LDA Document 93 Filed 03/05/19 Page 1 of 2 PageID #: 292



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

TANER MUNSIF and ELIZABETH M.                :
RYAN, individually, and on behalf of         :
other similarly situated individuals,        :
       Plaintiffs                            :
                                             :
v.                                           :               C.A. NO.: 1:16-cv-00387-M-LDA
                                             :
UTGR, INC., d/b/a LINCOLN PARK,              :
alias,                                       :
       Defendant                             :
                                             :

              CLASS COUNSEL’S APPLICATION FOR ATTORNEYS’ FEES

        Now come the Lead Plaintiffs Taner Munsif and Elizabeth M. Ryan, individually and on

behalf of Opt-in Plaintiffs in the above-captioned collective action, and hereby move this

Honorable Court for an award of counsel fees of $267,558.81 plus costs of $955.44 or a total of

$268,514.25, of which $100,000.00 will be paid by Defendant per the Proposed Settlement

Agreement and $168,514.25 will be paid by Plaintiffs from the common fund of $684,057.02 via

a twenty-five percent (25%) reduction pro-rata, for services rendered by Class Counsel in this

action, all of which is payable from the total gross settlement of $784,057.02.

        As grounds therefore and in support thereof, Plaintiffs rely on their Memorandum of Law

and Affidavits in support filed simultaneously herewith.

        WHEREFORE, Plaintiffs pray that this Honorable Court grant Class Counsel’s

Application and award Class Counsel the requested counsel fees and costs incurred in achieving a

successful result as set forth above.




                                           Page 1 of 2
Case 1:16-cv-00387-JJM-LDA Document 93 Filed 03/05/19 Page 2 of 2 PageID #: 293



                                             Plaintiffs,
                                             By their attorneys,
                                             SINAPI LAW ASSOCIATES, LTD.

Dated: March 5, 2019                         /s/ Richard A. Sinapi
                                             Richard A. Sinapi, Esq. (#2977)
                                             2374 Post Road, Suite 201
                                             Warwick, RI 02886
                                             Phone: (401) 739-9690; FAX: (401) 739-9040
                                             Email: ras@sinapilaw.com


                                      CERTIFICATION

Michael D. Chittick, Esq.
Adler Pollock & Sheehan, P.C.
One Citizens Plaza, 8th Floor
Providence, RI 02903
Mchittick@apslaw.com

        I hereby certify that on March 5, 2019, a true copy of the within was filed electronically
via the Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system and the filing is available for viewing and
downloading from the Court’s CM/ECF System. Service on the counsel who has communicated
that they will be represented Defendant listed above has been effectuated by electronic means.

        I also certify that on March 5, 2019, a true copy of the within document was served
electronically via email to all Plaintiffs in this action

                                             /s/ Richard A. Sinapi




                                           Page 2 of 2
